    Case: 1:11-cv-08808 Document #: 18 Filed: 10/10/19 Page 1 of 5 PageID #:382




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KRAFT FOODS GLOBAL, INC., THE                          )
 KELLOGG COMPANY, GENERAL MILLS,                        )
 INC., and NESTLÉ USA, INC.,                            )
                                                        )
                                       Plaintiffs,      )     No. 1:11-cv-08808
                                                        )
                v.                                      )     Judge Charles R. Norgle
                                                        )
 UNITED EGG PRODUCERS, INC., UNITED                     )
 STATES EGG MARKETERS, INC., CAL-                       )
 MAINE FOODS, INC., MICHAEL FOODS INC.,                 )
 and ROSE ACRE FARMS, INC.                              )
                                                        )
                                       Defendants.      )

     PLAINTIFFS’ NOTICE OF WITHDRAWAL OF ATTORNEY APPEARANCES
              AND OF SUBSTITUTION OF LEAD TRIAL COUNSEL

       Pursuant to Local Rule 83.17, Plaintiffs Kraft Foods Global, Inc., The Kellogg Company,

General Mills, Inc., and Nestlé USA, Inc., by and through their undersigned counsel, provide

notice of withdrawal of the appearances of John F. Kinney, Richard P. Campbell, and Ke Zhang

as counsel of record in this matter and of substitution of the undersigned counsel as lead trial

counsel. With respect to this Notice, undersigned counsel states the following:

       1.      Plaintiffs filed their Complaint in this matter on December 12, 2011. Thereafter,

the following attorneys filed appearances with this Court on behalf of Plaintiffs: John F. Kinney

(ECF No. 3), Richard P. Campbell (ECF No. 4), Ke Zhang (ECF No. 5), Stephen R. Brown (ECF

No. 11), and Jason M. Bradford (ECF No. 6). When filing these appearances, each of these

appearing attorneys were of Jenner & Block LLP. On January 4, 2012, by order of the Judicial

Panel on Multidistrict Litigation, this case was transferred to the Eastern District of Pennsylvania

(see ECF Nos. 12 & 13). After more than seven years of proceedings in the Eastern District of
    Case: 1:11-cv-08808 Document #: 18 Filed: 10/10/19 Page 2 of 5 PageID #:383




Pennsylvania, in September 2019, this case was transferred back to the Northern District of Illinois

(see ECF No. 14).

       2.      During the time that this case was pending in the Eastern District of Pennsylvania,

Mr. Kinney and Ms. Zhang left their positions at Jenner & Block LLP and notified that court that

they no longer represented the Plaintiffs. Thereafter, Plaintiffs continued to be represented by

Jenner & Block LLP attorneys while the case was pending in the Eastern District of Pennsylvania.

       3.      Richard P. Campbell has retired from the practice of law and has an Illinois

Registration Status with the ARDC of Retired.

       4.      Mr. Brown and Mr. Bradford of Jenner & Block LLP (both of whom, as noted

above, entered appearances with this Court when this case was filed in the Northern District of

Illinois in 2011) will remain attorneys of record for Plaintiffs in this matter. Mr. Bradford is

admitted to the trial bar of the United States District Court for the Northern District of Illinois.

       5.      Additionally, the undersigned has on this date filed an appearance as an attorney

for Plaintiffs. The undersigned also appeared as an attorney for Plaintiffs in the Eastern District

of Pennsylvania prior to transfer of the case back to the Northern District of Illinois. The

undersigned is a member of the trial bar of the Northern District of Illinois, and his appearance

indicated that he will serve as lead trial counsel. Richard L. Stone and Amy M. Gallegos of Jenner

& Block LLP will seek admission pro hac vice for this case. Mr. Stone and Ms. Gallegos also

appeared as attorneys for Plaintiffs in the Eastern District of Pennsylvania prior to the transfer of

the case back to the Northern District of Illinois.

       6.      Plaintiffs are aware that the undersigned counsel is updating and correcting the

attorney appearances in this case.




                                                   2
     Case: 1:11-cv-08808 Document #: 18 Filed: 10/10/19 Page 3 of 5 PageID #:384




        7.       Counsel for the Defendants have not yet entered appearances in this Court; per the

below Certificate of Service, Plaintiffs are serving this Notice on such counsel via email.

        WHEREFORE, Plaintiffs hereby provide notice that the appearances of Mr. Kinney,

Ms. Zhang, and Mr. Campbell are withdrawn and that Mr. Malysiak is to be substituted as lead

trial counsel.


Dated: October 10, 2019                       Respectfully submitted,

                                              PLAINTIFFS KRAFT FOODS GLOBAL, INC.,
                                              THE KELLOGG COMPANY, GENERAL MILLS,
                                              INC., AND NESTLÉ USA, INC.

                                              By: /s/ James T. Malysiak

                                                     James T. Malysiak
                                                     JENNER & BLOCK LLP
                                                     353 N. Clark St.
                                                     Chicago, Illinois 60654
                                                     Telephone: 312 222-9350
                                                     Facsimile: 312 840-8736
                                                     JMalysiak@jenner.com




                                                 3
    Case: 1:11-cv-08808 Document #: 18 Filed: 10/10/19 Page 4 of 5 PageID #:385




                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused Plaintiffs’ Notice of Withdrawal of Attorney

Appearances and of Substitution of Lead Trial Counsel to be served via email at the following

addresses:

 Counsel for Defendant Rose Acre                Counsel for Defendant Michael Foods,
 Farms, Inc.                                    Inc.

 Donald M. Barnes                               William L. Greene
 Porter, Wright, Morris & Arthur LLP            Stinson LLP
 2020 K Street, N.W., Suite 600                 50 South Sixth Street
 Washington, D.C. 20006-1110                    Suite 2600
 Tel: (202) 778-3000                            Minneapolis, MN 55402
 Email: dbarnes@porterwright.com                Tel: (612) 335-1568
                                                Email: william.greene@stinson.com

                                                Carrie C. Mahan
                                                Weil, Gotshal & Manges LLP
                                                2001 M Street, N.W.
                                                Washington, D.C. 20036
                                                Tel: (202) 682-7231
                                                Email: carrie.mahan@weil.com

 Counsel for     Defendant    Cal-Maine         Counsel for Defendants United Egg
 Foods, Inc.                                    Producers, Inc., and United States Egg
                                                Marketers, Inc.
 Brian E. Robison
 Gibson, Dunn & Crutcher                        Jan P. Levine
 2100 McKinney Avenue                           Robin P. Sumner
 Suite 1100                                     Pepper Hamilton LLP
 Dallas, TX 75201-6912                          3000 Two Logan Square
 Tel: (214) 698-3370                            18th and Arch Streets
 Email: brobison@gibsondunn.com                 Philadelphia, PA 19103
                                                Tel: (215) 981-4000
                                                Email: levinej@pepperlaw.com
                                                sumnerr@pepperlaw.com
   Case: 1:11-cv-08808 Document #: 18 Filed: 10/10/19 Page 5 of 5 PageID #:386




Dated: October 10, 2019             By: /s/ James T. Malysiak

                                           James T. Malysiak
                                           JENNER & BLOCK LLP
                                           353 N. Clark St.
                                           Chicago, Illinois 60654
                                           Telephone: 312 222-9350
                                           Facsimile: 312 840-8736
                                           JMalysiak@jenner.com




                                       2
